Tilson, Judge:
The question involved in this suit is the proper classification of certain merchandise upon which dutjr was levied at 90 percent under paragraph 1430 of the Tariff Act of 1922. Plaintiff claims the same to be properly dutiable at 75 percent under the same paragraph as embroideries or embroidered articles.
According to the official record this protest was filed with the collector of customs at New York on April 7, 1930, and was not forwarded to this court until January 13, 1939. The record contains no explanation for this unnecessary delay and failure to comply with the law in regard to transmitting protests to this court. The ease will have, been disposed of within three months after its receipt by this court, whereas the collector held the same in his office for more than eight years after he had lost all jurisdiction over the same.
The record shows that certain items of the merchandise consist of filet lace articles, similar in all material respects to the merchandise the classification of which was involved in United States v. Jabara, 22 C. C. P. A. 77, T. D. 47065, and the record therein has been admitted in evidence in this case.
On the established facts and the law applicable thereto, we hold the items of merchandise marked “A” and checked “FPI” in green ink on the invoices to be properly dutiable at 75 percent ad valorem under paragraph 1430 of the Tariff Act of 1922, as claimed by the plaintiff.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.